Attachment to Advisory Action
1.   Applicant’s amendment filed on July 8, 2021 has been fully considered. No request to consider the amendment under AFCp2.0 has been filed. The amendment has been considered under a pre-pilot practice.

2. The amendment is entered.

3. With respect to Applicant’s arguments regarding the rejection of Claims 1-12 under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20110135306, published as KR101198672, based on translation submitted in IDS on 08/08/19) in view of Bernstein et al (US 4,320,185), Qian et al (CN105295264, based on translation submitted in IDS on 08/08/19) and Kamen (US 5,416,156), it is noted that:

1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Kim et al  discloses the following:
    PNG
    media_image1.png
    332
    692
    media_image1.png
    Greyscale
 
Thus, Kim et al   discloses a method for manufacturing an electrode composition comprising the steps of:
a) preparing a mixed slurry by dissolving an electrode constituent conductive material and a polymer binder in a solvent of the polymer binder, followed by
b) adding a non-solvent for the polymer and a pore-former to cause phase inversion and solidification of the polymer (p. 8, lines 4-17).

Further, in paragraph [0059] Kim et al discloses the following:

    PNG
    media_image2.png
    137
    676
    media_image2.png
    Greyscale


Kim et al   is based on a phase-inversion phenomenon, wherein the polymer is dissolved in a solvent first, followed by immersing that into a non-solvent to cause solidification. The method of Kim et al described on page 8, lines 4-17 is substantially the same method used in instant invention, but further includes a step of forming a film on an electrode as a current collector. In the wet method such film is formed before immersion into non-solvent, in the dry method such film is formed after addition of non-solvent. Thus, in the dry method Kim et al teaches that the non-solvent is added directly to the slurry. Even though in the dry method the non-solvent is specified as being added to the extent that the solidification and precipitation do not occur, that is done due to the fact that such mixture would be further supplied to form a film on a support, such as electrode ([0091]).
However, the secondary references of Bernstein et al, Qian et al and Kamen teach the following:
i) Bernstein et al discloses electrode material comprising a major amount of carbon black in combination with minor amount of fluorocarbon polymer binder in the form of fibrils; the electrode material being in the form of pellets, the pellets being further used for making films having structural integrity without the necessity of using a separate supporting structure; that is Bernstein et al teaches that the presence of polymer binder in the form of fibrils leads to providing films having structural integrity on their own;
ii) Kamen explicitly teaches that when the mixture of a polymer, pigment and water (i.e. solvent) is subjected to high speed mixing, the polymer will fibrillate in situ and the 
iii) Qian et al discloses a method for preparation of a fluoropolymer composition in powder form using phase inversion method along with high speed mixing.
Since i) the electrode material having structural integrity without a need of a supporting material can be prepared by combining the conductive material such as carbon black with fibrillated fluoropolymer, as taught by Bernstein et al; ii) the fibrillated fluoropolymer comprising pigment can be prepared under high speed mixing in the presence of water,  as taught by Kamen and iii) a phase inversion technique using water, similar to the phase inversion method of Kim et al,  can be used for making carbon black-containing and fluoropolymer-containing composite material in powder form for forming films from those at a later time, as taught by Qian et al (p.9, lines 8-10), 
therefore, based on the combined teachings of Kim et al, Bernstein et al, Qian et al and Kamen, it would have been obvious to a one of ordinary skill in the art to modify the process of Kim et al  and to conduct, or obvious to try to conduct the phase inversion step b) in the process of Kim et al under high speed mixing, so to cause the PVDF polymer to, at least partially, fibrillate and solidify in the form of fibrils, thereby ensuring that the electrode composition of Kim et al would have structural integrity without the necessity of using a separate supporting structure as well, such as without the necessity of being applied as a film on electrode, and since the phase inversions, i.e. additions of non-solvents to polymer solutions to solidify the polymer, under high rate stirring to form composite materials is taught in the art, as shown by Qian et al, thereby arriving at the Kim et al  by preparing the electrode composition of Kim et al in particulate/pellet form, so that said pellets can be further used at a desired time to form the shaped articles having structural integrity by extrusion or injection molding, as taught by Bernstein et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of 

3) It is further noted that Bernstein et al, Qian et al and Kamen are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

4) Kamen further teaches that the fibrillatable polymer, pigment, water, dispersants, surfactants are mixed in the mixer and the high speed mixing will cause the polymer to fibrillate in-situ and the pigment will become enmeshed in the fibrous strands (col. 4, lines 31-40). Given the fibrillation is conducted in the presence of water and surfactants, therefore, such fibrillation steps appears to be conducted not in a dry process, as argued by Applicant.

5) Further, Qian et al discloses a method for preparation of a polyvinylidene fluoride composition in powder form comprising:
a) providing a resin solution comprising a polyvinylidene fluoride (PVDF) in an organic solvent such as dimethylformamide (DMF), N-methylpyrrolidone (p. 3, lines 12-14; p. 5, lines 18-25);
b) adding pigment filler to form PVDF composite slurry (p. 3, line 15), the pigment filler comprising carbon black, calcium carbonate or silica (p. 5, lines 8-15, p. 4, lines 10-11);
a stirring force of the shear field of 500-300 rpm (Abstract, p. 7, lines 20-30);
d) performing phase transformation precipitation;
e) filtering to obtain a PVDF ellipsoidal composite material/particles (p. 3, lines 15-20; p. 6, lines 10-14);
f) drying the composite (p. 9, lines 16-24, Example 1).
Thus, water in step c) appears to correspond to the non-solvent used for phase change precipitation, and the process of Qian et al appears to comprise a phase inversion technique that is conducted in solution and under a shear stress, which will intrinsically and necessarily lead to at least partial and at least in minor extent fibrillation of PVDF, as taught by Kamen as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764